Mikoll, J.
(dissenting). I respectfully dissent.
In my view, plaintiff presented evidence which, when viewed in the light most favorable to her, was adequate to withstand *830defendant’s motion for summary judgment. Plaintiffs burden was to produce competent medical evidence, based on objective clinical findings, supporting her claim of serious physical injury (see, Lanuto v Constantine, 192 AD2d 989, lv denied 82 NY2d 654; see also, Eisen v Walter & Samuels, 215 AD2d 149, 150). She met this burden by tendering affidavits from her treating physician and chiropractor attesting to clinical findings including “soft tissue nerve impingement * * * marked muscle spasms in her trapezius, interscapular and upper thoracic paravertebral muscles [and] a high degree of soft tissue irritability’. I do not share the majority’s view that the absence of “diagnostic tests” is fatal to plaintiffs claim. Certain physical injuries or conditions, identifiable upon physical examination, are not necessarily discernible upon or amenable to diagnostic testing procedures.
Believing that plaintiff has demonstrated the existence of a triable issue as to whether she sustained a serious injury in the form of a significant limitation of use of a body function or system, I would affirm the order of Supreme Court.
Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant and complaint dismissed.